In an action to recover on two policies of fire insurance which excepted coverage of *1123loss by explosion, unless fire ensued, it is conceded that an explosion occurred. The plaintiff gave evidence that there were found in the premises articles which were charred and burnt; and the defendant gave evidence that there was no fire, but severe breakage caused by explosion. Judgment entered in favor of defendant, after trial by the court, without a jury, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.